AFFIRM; and Opinion Filed August 5, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-01065-CV

                            TRACY NIXON, Appellant
                                     V.
                THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                       AND KIMBERLYN RHYNES, Appellees

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 00-14691-T

                                MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       Tracy Nixon, pro se appellant, appeals the trial court’s order holding him in contempt and

suspending his driver’s and barber’s licenses for past-due child support obligations. For the

following reasons, we affirm the trial court’s order.

       The Attorney General filed a motion on behalf of Kimberlyn Rhynes to enforce a 2005

child support obligation against the father of Rhynes’s children, Tracy Nixon. While the

proceeding was pending in the trial court, Nixon filed for voluntary bankruptcy protection. He

notified the trial court that he had filed for bankruptcy, but the court did not stay the proceedings

and, instead, rendered judgment against Nixon in the amount of $53,612.07 for unpaid child

support, held Nixon in contempt and ordered him jailed for 180 days, and suspended Nixon’s

driver’s and barber’s licenses until further order of the court. Nixon filed a pro se motion for new
trial arguing that the trial court’s order violated the automatic stay in bankruptcy. The motion

was overruled by operation of law, and Nixon appealed.

       The issues in Nixon’s pro se brief are not separately stated and are difficult, at best, to

discern. Nixon appears to contend that the trial court lacked jurisdiction to render judgment

because the proceedings were automatically stayed after he filed bankruptcy, the trial court

violated his constitutional rights by ordering him jailed and suspending his licenses while he was

under bankruptcy protection, the January 2000 order establishing the parent-child relationship

was void because he was not present at the hearing and did not sign the order, the original

petition was void because it showed that he was not duly notified to appear in court, the January

2000 order was unenforceable because it was barred by the statute of frauds, and the “defendant”

concealed discovery and material facts with regard to the January 2000 order. The crux of most

of Nixon’s arguments appears to be that the trial court should have stayed the proceedings

pending the outcome of his bankruptcy. He seeks to overturn the “void judgment,” have his

licenses reinstated, and seeks an award of $10 million against the Attorney General.

       We review a trial court’s child support order for an abuse of discretion. Worford v.

Stamper, 801 S.W.2d 108, 109 (Tex. 1990). A trial court abuses its discretion when it acts

arbitrarily and unreasonably without reference to guiding rules or principles. Id.

       Nixon argues that the trial court violated his federal and state constitutional rights when it

held him in contempt and ordered him to serve 180 days in jail while his bankruptcy case was

pending. We previously concluded that we did not have jurisdiction of the trial court’s contempt

order on direct appeal and dismissed that portion of Nixon’s appeal. Nixon subsequently filed a

petition for writ of habeas corpus challenging the contempt order and we denied relief. In re




                                                –2–
Tracy Nixon, No. 05-12-01387-CV (Tex. App.—Dallas Jan. 3, 2013, orig. proceeding) (mem.

op.). 1

          Nixon also raises issues concerning a January 2000 order, documents filed several years

ago, and discovery-related matters. Nixon does not cite the record where he complained about

these matters below, and our review of the record indicates that he did not raise the issues in the

trial court. Consequently, none of these issues are properly before us. See TEX. R. APP. P. 33.1

(regarding preservation of error).

          Nixon also argues that the trial court abused its discretion by suspending his driver’s and

barber’s licenses while his bankruptcy case was pending because the trial court proceeding was

subject to an automatic stay. The Attorney General argues that the automatic stay in bankruptcy

does not apply to actions to suspend the licenses of people who owe past-due child support. We

agree with the Attorney General.

          The filing of a voluntary bankruptcy proceeding “does not operate as a stay of the

withholding, suspension, or restriction of a driver’s license, a professional or occupational

license, or a recreational license” in connection with child support enforcement proceedings. See

11 U.S.C.A. § 362(b)(2)(D) (West Supp. 2013); 42 U.S.C.A. § 666(a)(16) (West 2011); see also

In re Penaran, 424 B.R. 868, 881 (Bankr. D. Kan. 2010) (stating that bankruptcy code allows

license suspension in cases involving unpaid child support obligation). Because the automatic

stay did not apply to this child support enforcement proceeding, we conclude that the trial court

did not abuse its discretion by ordering Nixon’s licenses suspended. We resolve appellant’s

issues against him.




        1
          Available at http://www.search.txcourts.gov/SearchMedia.aspx?MediaVersionID=6b02977b-f6f5-4999-961c-50963af2b02d&coa
=coa05&DT=Opinion&MediaID=e3e523d6-f352-4842-a6e6-b80f596165e0.




                                                              –3–
      We affirm the trial court’s order.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE


121065F.P05




                                           –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TRACY NIXON, Appellant                               On Appeal from the 301st Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-01065-CV         V.                        Trial Court Cause No. 00-14691-T.
                                                     Opinion delivered by Justice Lang-Miers,
THE OFFICE OF THE ATTORNEY                           Justices Moseley and Bridges participating.
GENERAL OF TEXAS AND
KIMBERLYN RHYNES, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.



Judgment entered this 5th day of August, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –5–